UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 19-1933


In re: FRANKLIN C. SMITH,

                    Petitioner.



                           On Petition for Writ of Mandamus.


Submitted: December 16, 2019                                      Decided: January 8, 2020


Before AGEE and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Franklin C. Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Franklin C. Smith petitions for a writ of mandamus seeking an order compelling his

state probation officer to rescind the conditions of supervised release and discharge him or

place him in safe housing. We deny the petition.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Mandamus relief is available only when

the petitioner has a clear right to the relief sought. In re Murphy-Brown, LLC, 907 F.3d
788, 795 (4th Cir. 2018). This court does not have jurisdiction to grant mandamus relief

against state officials. Gurley v. Super. Ct. of Mecklenburg Cty., 411 F.2d 586, 587 (4th

Cir. 1969) (per curiam).

       Smith seeks an order directing action by a state official, but we do not have

jurisdiction to grant relief against state officials. Accordingly, we deny the petition for writ

of mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                               2